        Case
         Case1:20-cv-02767-VEC
              1:20-cv-02767-VEC Document
                                 Document72-1
                                          73 Filed
                                              Filed02/12/21
                                                    02/12/21 Page
                                                              Page12ofof22
                                                                         23



                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
                                                                DOC #:
 QED, LLC, and Ronald J. Friedman, solely in his                DATE FILED:2/12/2021
 capacity as Chapter 11 Trustee of Debtor Level
 Solar, Inc.,

                        Plaintiffs,                         Civil Action No. 20-cv-2767 (VEC)
                v.

 FABER DAEUFER & ITRATO, P.C.,
 KENNETH ITRATO, and DAVID
 NICOLAISEN,

                        Defendants.

                         JOINT STIPULATION AND
            [PROPOSED] CONFIDENTIALITY AND PROTECTIVE ORDER

       This matter comes before the Court by the stipulation of Plaintiffs QED, LLC (“Plaintiff”)

and Defendants Faber, Daeufer & Itrato, P.C., Kenneth Itrato, and David Nicolaisen (collectively

“Defendants,” together with Plaintiff, the “Parties”), for the entry of a protective order pursuant to

Rule 26(c) of the Federal Rules of Civil Procedure, limiting the review, copying, dissemination,

and filing of confidential and/or proprietary documents and information to be produced by either

Party or their respective counsel, or by any non-party, in the course of discovery in this matter to

the extent set forth below (the “Stipulation”). Having found that the Parties, by, between, and

among their respective counsel, have stipulated and agreed to the terms set forth herein, and good

causing having been shown,

       IT IS ORDERED that:

1.     This Stipulation is being entered into to facilitate the production, exchange, and discovery

       of documents and information that the Parties agree merit confidential treatment. This

       Stipulation shall govern the handling of documents, depositions, deposition exhibits,

       interrogatory responses, admissions, electronically stored information (“ESI”) and any
     Case
      Case1:20-cv-02767-VEC
           1:20-cv-02767-VEC Document
                              Document72-1
                                       73 Filed
                                           Filed02/12/21
                                                 02/12/21 Page
                                                           Page23ofof22
                                                                      23




     other information or material produced, given or exchanged by and among the Parties and

     any non-parties to the above-captioned action (the “Litigation”) in connection with

     discovery in the Litigation (such information or material hereinafter referred to as

     “Discovery Material”).

2.   Either Party may designate Discovery Material in connection with this Litigation as

     “Confidential” or “Highly Confidential” either by notation on the document, statement on

     the record of the deposition, written notice to counsel for the Parties hereto, or by other

     appropriate means. In the case of documents produced in native, electronic form, the

     confidentiality can be designated on the placeholder sheet produced along with that

     document, or in a confidentiality metadata field.

3.   As used herein:

     (a)    “Confidential Information” shall mean all Discovery Material, and all information

            contained therein, and other information designated as “Confidential,” that the

            Producing Party (as defined below) reasonably and in good faith believes

            constitutes and/or contains: confidential personal information or personal financial

            information, including with respect to current or former employees or investors of

            Plaintiff and current or former employees of Defendant(s); trade secrets or other

            non-public research, development, proprietary business information, sensitive

            information, commercial information that requires the protections provided in this

            Stipulation or other information the disclosure of which might, in the good faith

            judgment of the party designating the material as confidential, adversely affect the

            producing party or other parties.




                                                2
     Case
      Case1:20-cv-02767-VEC
           1:20-cv-02767-VEC Document
                              Document72-1
                                       73 Filed
                                           Filed02/12/21
                                                 02/12/21 Page
                                                           Page34ofof22
                                                                      23




     (b)    “Highly Confidential Information” shall mean all Discovery Material, and all

            information contained therein, and other information designated as “Highly

            Confidential,” that the Producing Party reasonably and in good faith believes

            constitutes and/or contains current trade secrets, proprietary business information,

            privileged information, whether protected by attorney-client, work-product, or

            related privileges, or other information the disclosure of which would result in

            competitive, commercial, or financial harm to the Producing Party or its personnel,

            clients, or customers if disclosed, or highly sensitive confidential personal

            information, firm, company or enterprise financial information, or personal

            financial information. By designating a document as “Highly Confidential,” the

            Producing Party affirms that its counsel of record in the Litigation has reviewed the

            subject document and made a good faith determination that it qualifies for

            protection as “Highly Confidential Information.

     (c)    “Protected Information” shall mean Confidential Information and Highly

            Confidential Information, collectively.

     (d)    “Producing Party” shall mean the Party to this Litigation and/or any non-party

            producing Protected Information in connection with discovery in this Litigation, or

            the Party asserting the confidentiality designation, as the case may be.

     (e)    “Receiving Party” shall mean the Party to this Litigation and/or any non-party

            receiving Protected Information in connection with discovery in this Litigation.

4.   ESI designated as “Confidential” or “Highly Confidential” shall be so designated by

     including a “Confidential” or “Highly Confidential” notice in the body of the electronic

     document or by affixing a stamp with such notice to the medium (including, but not limited



                                              3
     Case
      Case1:20-cv-02767-VEC
           1:20-cv-02767-VEC Document
                              Document72-1
                                       73 Filed
                                           Filed02/12/21
                                                 02/12/21 Page
                                                           Page45ofof22
                                                                      23




     to, tapes, CDs, DVDs, and flash drives) on which the ESI is stored before copies are

     delivered to a Receiving Party. Printouts of any such ESI designated as Confidential

     Discovery Material or Highly Confidential Discovery Material shall be treated in

     accordance with the terms of this Stipulation and Order. Notwithstanding the foregoing,

     Excel documents or any other type of electronically stored information produced in native

     format (together, “Natively Produced ESI”) need not be produced using a means sufficient

     to ensure that every page of such document, when printed, contains the appropriate mark

     or stamp.    Instead, the Disclosing Party shall use reasonable means to designate

     “Confidential” or “Highly Confidential” as appropriate, by (a) producing a TIFF

     placeholder image corresponding to the Natively Produced ESI that includes a

     “Confidential” or “Highly Confidential” mark; and (b) including “Confidential” or “Highly

     Confidential,” as appropriate, on the label of the media or in the transmittal e-mail

     containing the Natively Produced ESI.

5.   To the extent documents have been produced prior to entry of this Order, the designation

     of any Discovery Material as “Confidential” or “Highly Confidential” can be done

     retroactively, by letter identifying such documents. The disclosing Party shall subsequently

     notify any person to whom such materials have been disclosed that the materials have been

     so designated.

6.   The designation of any Discovery Material as “Confidential” or “Highly Confidential” is

     not intended to, and shall not be construed as, an admission that the Discovery Material is

     relevant, not subject to an applicable privilege or protection, admissible, or reasonably

     calculated to lead to the discovery of admissible evidence. The Receiving Party may, at

     any time, notify the Producing Party that the Receiving Party does not concur in the



                                              4
     Case
      Case1:20-cv-02767-VEC
           1:20-cv-02767-VEC Document
                              Document72-1
                                       73 Filed
                                           Filed02/12/21
                                                 02/12/21 Page
                                                           Page56ofof22
                                                                      23




     designation of Discovery Material as “Confidential” or “Highly Confidential Information.”

     The Parties shall meet and confer in good faith regarding any such disagreement over the

     classification of Discovery Material and if the Producing Party does not agree to change

     the designation of such Discovery Material, the Receiving Party may move the Court for

     an order removing the designation of such Discovery Material as Protected Information.

     Upon such a motion, the Producing Party shall bear the burden to prove that the Discovery

     Material in question is Protected Information. If such a motion is filed, the Discovery

     Material shall be deemed Protected Information, with the same confidentiality designation

     as asserted by the Producing Party, unless and until the Court rules otherwise.

7.   In order to expedite the production of voluminous materials, a Producing Party may, but is

     not required to, produce materials without a detailed review for confidentiality designation

     and may designate collections of documents that, by their nature, contain Confidential

     Information as “Confidential,” notwithstanding that some of the documents within the

     collection may not qualify for such designation.         A Party’s “bulk” designation of

     documents shall not constitute waiver of any Party’s rights set forth in Paragraph 20 of this

     Stipulation. Notwithstanding the foregoing, a Receiving Party may at any time challenge

     the designation of one or more particular documents on the grounds that the document(s)

     do not qualify for protection, including as provided in Paragraphs 6 and 27 of this

     Stipulation.

8.   Except with the prior written consent of the Producing Party or by Order of the Court,

     Confidential Information shall not be furnished, shown, or disclosed to any person or entity

     except to:




                                              5
Case
 Case1:20-cv-02767-VEC
      1:20-cv-02767-VEC Document
                         Document72-1
                                  73 Filed
                                      Filed02/12/21
                                            02/12/21 Page
                                                      Page67ofof22
                                                                 23




(a)   counsel for the Parties to this Litigation and their associated attorneys, paralegals

      and other professional personnel (including support staff) who are directly assisting

      such counsel in the preparation of this Litigation for trial or other proceeding herein,

      are under the supervision or control of such counsel, and who have been advised of

      their obligations hereunder;

(b)   expert witnesses and members of the expert witnesses’ staff working under the

      expert witnesses’ supervision, provided, however, that such Confidential

      Information is furnished, shown or disclosed to them in accordance with Paragraph

      10 hereof;

(c)   third-party vendors or consultants retained by the Parties or their counsel to furnish

      technical services in connection with this Litigation and who have been advised of

      their obligations hereunder;

(d)   the Court and court personnel, if filed in accordance with Paragraph 16 hereof, and

      any appellate courts or personnel of such courts, if applicable, to the extent an

      appeal arises out of the above-captioned proceedings;

(e)   an officer before whom a deposition is taken, including stenographic reporters,

      videographers, and any necessary secretarial, clerical, or other personnel of such

      officer, if furnished, shown, or disclosed in accordance with Paragraph 14 hereof;

(f)   trial and deposition witnesses, if furnished, shown, or disclosed in accordance with

      Paragraphs 13 and 14, respectively, hereof;

(g)   personnel of the Parties actually engaged in assisting in the preparation of this

      Litigation for trial or other proceeding herein and who have been advised of their

      obligations hereunder;



                                         6
     Case
      Case1:20-cv-02767-VEC
           1:20-cv-02767-VEC Document
                              Document72-1
                                       73 Filed
                                           Filed02/12/21
                                                 02/12/21 Page
                                                           Page78ofof22
                                                                      23




     (h)    William Frey, Carrie Frey, David Nicolaisen and Kenneth Itrato and other

            personnel of the Faber Daeufer Itrato law firm;

     (i)    former personnel of the Parties actually engaged in assisting in the preparation of

            this Litigation for trial or other proceeding herein provided, however, that such

            Confidential Information is furnished, shown, or disclosed to them in accordance

            with Paragraph 10 hereof;

     (j)    either Parties’ third-party professionals, e.g., accountants, financial advisors, to the

            extent that Confidential Information is relevant to those professionals’ provision of

            services to a Party, and

     (k)    The Parties’ insurers, insurers’ coverage counsel, and any other person agreed to

            by the Parties.

9.   No disclosure of Highly Confidential Information may be made to any person or entity

     other than:

     (a)    counsel for the Parties to this Litigation and their associated attorneys, paralegals,

            and other professional personnel (including support staff) who are directly assisting

            such counsel in the preparation of this Litigation for trial or other proceeding herein,

            are under the supervision or control of such counsel, and who have been advised of

            their obligations hereunder. Disclosure to in-house counsel shall be limited to those

            in-house counsel providing legal advice in connection with this Litigation, and

            Highly Confidential Information that was produced by an opposing Party may not

            be disclosed to any other officers, directors, employees, or agents of a Party,

            including other in-house counsel. For the avoidance of doubt, Highly Confidential




                                               7
      Case
       Case1:20-cv-02767-VEC
            1:20-cv-02767-VEC Document
                               Document72-1
                                        73 Filed
                                            Filed02/12/21
                                                  02/12/21 Page
                                                            Page89ofof22
                                                                       23




             Information disclosed to in-house counsel may not be used for any business or other

             purpose unrelated to the prosecution or defense of this Litigation;

      (b)    expert witnesses and members of the expert witnesses’ staff working under the

             expert witnesses’ supervision, provided, however, that such Highly Confidential

             Information is furnished, shown or disclosed in accordance with Paragraph 10

             hereof;

      (c)    third-party vendors or consultants retained by the Parties or their counsel to furnish

             technical services in connection with this Litigation and who have been advised of

             their obligations hereunder;

      (d)    William Frey, Carrie Frey, David Nicolaisen and Kenneth Itrato and other

             personnel of the Faber Daeufer Itrato law firm;

      (e)    the Court and court personnel, if filed in accordance with Paragraph 16, hereof, and

             any appellate courts or personnel of such courts, if applicable, to the extent an

             appeal arises out of the above-captioned proceedings;

      (f)    an officer before whom a deposition is taken, including stenographic reporters,

             videographers, and any necessary secretarial, clerical, or other personnel of such

             officer, if furnished, shown, or disclosed in accordance with Paragraph 14 hereof;

      (g)    trial and deposition witnesses, if furnished, shown, or disclosed in accordance with

             Paragraphs 13 and 14, respectively, hereof; and

      (h)    The Parties’ insurers, insurers’ coverage counsel, and any other person agreed to

             by the Parties.

10.   Before any disclosure of Protected Information is made pursuant to Paragraphs 8(b) or 8(i),

      or 9(b) hereof, counsel for the Receiving Party shall obtain from the intended recipient of



                                               8
      Case
       Case1:20-cv-02767-VEC
             1:20-cv-02767-VEC Document
                                Document72-1
                                         73 Filed
                                             Filed 02/12/21
                                                   02/12/21 Page
                                                            Page 910ofof2223




      the Protected Information such person’s written undertaking, in the form of Exhibit A

      attached hereto, to comply with and be bound by its terms.

11.   Protected Information shall be utilized by the Receiving Party only for purposes of this

      Litigation, and for no other purposes.

12.   All depositions shall presumptively be treated as Confidential Information subject to this

      Stipulation during the deposition and until thirty (30) days after the final transcript of said

      deposition is received by counsel for each of the Parties. At or before the end of such thirty

      (30) day period, the deposition, or pages thereof, may be designated for future purposes as

      Confidential Information by any Party or, where applicable, by the non-party providing the

      deposition testimony. Notwithstanding the foregoing, all depositions at which one or more

      documents designated as Highly Confidential are introduced as exhibits shall be

      presumptively treated as Highly Confidential Information and subject to this Stipulation

      during the deposition and until thirty (30) days after the final transcript of said deposition

      is received by counsel for each of the Parties. At or before the end of such thirty (30) day

      period, the deposition, or pages thereof, may be designated for future purposes as

      Confidential or Highly Confidential Information by any Party or, where applicable, by the

      non-party providing the deposition testimony.

13.   Should the need arise for any of the Parties to disclose Protected Information during any

      hearing or trial before the Court, including through argument or the presentation of

      evidence, such Party may do so only after taking such steps as the Court shall deem

      necessary to preserve the confidentiality of such Protected Information.

14.   This Stipulation shall not preclude counsel for the Parties from using Protected Information

      during any deposition in this Litigation, provided that prior to any such use, the Party



                                                9
      Case
       Case1:20-cv-02767-VEC
            1:20-cv-02767-VEC Document
                               Document72-1
                                        73 Filed
                                            Filed02/12/21
                                                  02/12/21 Page
                                                            Page10
                                                                 11ofof22
                                                                        23




      intending to use Protected Information shall: (a) provide a copy of this Stipulation to the

      witness, and others to whom disclosure is intended to be made; (b) explain the Stipulation

      to said persons and/or cause them to read the Stipulation; and (c) request that said persons

      execute the undertaking attached hereto as Exhibit A, if such persons are not covered by

      Paragraphs 8 and 9 of this Stipulation. Should any said person refuse to execute the

      undertaking, counsel for the Parties may still use the Protected Information during the

      deposition and the Parties agree that the use of such Protected Information during the

      deposition shall not negate its treatment as Protected Information pursuant to this

      Stipulation.

15.   A Party may designate as Confidential Information any Discovery Material produced or

      given by any non-party to this case, or any portion thereof. In the case of documents,

      designation shall be made by notifying all counsel, in writing, of those documents that are

      to be stamped and treated as Confidential Information at any time up to thirty (30) days

      after actual receipt of copies of those documents by counsel for the Party asserting the

      confidentiality designation. Prior to the expiration of such thirty (30) day period (or until

      a designation is made by counsel, if such a designation is made in a shorter period of time),

      all such documents shall be treated as Confidential Information. In the case of testimony,

      designation shall be made by notifying all counsel, in writing, of those portions of a

      transcript which are to be stamped or otherwise treated as Confidential Information at any

      time up to thirty (30) days after the final transcript is received by counsel for the Party

      asserting the confidentiality designation.

16.   As to the filing of Discovery Material that has previously been designated as comprising

      or containing Protected Information:



                                               10
      Case
       Case1:20-cv-02767-VEC
            1:20-cv-02767-VEC Document
                               Document72-1
                                        73 Filed
                                            Filed02/12/21
                                                  02/12/21 Page
                                                            Page11
                                                                 12ofof22
                                                                        23




      (a)    Any Receiving Party who seeks to file with the Court any Discovery Material that

             has previously been designated by any Producing Party as comprising or containing

             Protected Information, and any pleading, brief, or memorandum which reproduces,

             paraphrases, or discloses Protected Information, shall either (a) obtain the

             Producing Party’s permission to remove the confidentiality designation for the

             Protected Information, or (b) seek leave of the Court to file the Protected

             Information under seal, with such request containing proposed redactions as

             required pursuant to the Individual Practices of this Court.

      (b)    All pleadings, briefs, or memoranda which reproduce, paraphrase, or disclose any

             documents which have previously been designated by a Party as comprising or

             containing Protected Information, shall identify such documents by the production

             number ascribed to them at the time of production.

17.   Any person receiving Protected Information shall not reveal or discuss such information

      with any person not entitled to receive such information under the terms hereof.

18.   Any Discovery Material that may contain Protected Information that has been inadvertently

      produced without identification as to its protected nature as provided in Paragraphs 2 and/or

      15 of this Stipulation, may be so designated by the Party asserting the confidentiality

      designation by written notice to the undersigned counsel for the Receiving Party

      identifying the Discovery Material as “Confidential” or “Highly Confidential” within a

      reasonable time following the discovery that the document or information has been

      produced without such designation.

19.   Extracts and summaries of Protected Information shall also be treated as Confidential or

      Highly Confidential in accordance with the provisions of this Stipulation.



                                               11
      Case
       Case1:20-cv-02767-VEC
            1:20-cv-02767-VEC Document
                               Document72-1
                                        73 Filed
                                            Filed02/12/21
                                                  02/12/21 Page
                                                            Page12
                                                                 13ofof22
                                                                        23




20.   The production or disclosure of Protected Information shall in no way constitute a waiver

      of each Party’s right to object to the production or disclosure of other information in this

      Litigation or in any other action.

21.   A Producing Party’s inadvertent disclosure in connection with this Litigation of one or

      more documents that such Producing Party believes constitute, contain or reflect

      information otherwise protected by the attorney-client privilege, the common interest

      privilege, the work product doctrine, or any other privilege or immunity from discovery

      (“Privileged Documents”), shall not constitute a waiver with respect to such Privileged

      Documents or generally of such privilege or immunity. If a Receiving Party receives

      materials that appear to be subject to an attorney-client privilege, the common interest

      privilege, or otherwise protected by a discovery privilege or immunity, the Receiving Party

      must refrain from further use or examination of the materials that may be privileged, and

      shall immediately notify the Producing Party, in writing, that he or she possesses material

      that appears to be privileged. In the event a Producing Party discovers it has inadvertently

      disclosed Privileged Documents, the Producing Party may provide notice to the other

      Parties advising of the disclosure and requesting return or destruction of the Privileged

      Documents. Upon such notice, the Receiving Party shall make no further use or

      examination of the Privileged Documents and shall immediately segregate them in a

      manner that will prevent further disclosure or dissemination of their contents, and, within

      ten (l0) days of receiving such notice of inadvertent production of Privileged Documents,

      the Receiving Party shall destroy or return all original documents identified by the

      Producing Party in such notice (whether electronic or hard copy), shall destroy or delete

      any and all copies (whether electronic or hard copy), and shall expunge from any other



                                              12
      Case
       Case1:20-cv-02767-VEC
            1:20-cv-02767-VEC Document
                               Document72-1
                                        73 Filed
                                            Filed02/12/21
                                                  02/12/21 Page
                                                            Page13
                                                                 14ofof22
                                                                        23




      document, information or material derived from the inadvertently produced Privileged

      Documents. The party clawing back the inadvertently produced documents will provide

      the Receiving Party with a privilege log that reasonably identifies the basis for the assertion

      of privilege.

22.   If, based on (1) the privilege log entries provided to the Receiving Party by the Producing

      Party, or (2) the Receiving Party’s review of documents that occurred prior to the assertion

      of privilege and claw-back, there is a dispute over whether the clawed back documents at

      issue are protected from disclosure by virtue of a privilege or immunity from discovery,

      the original documents shall nevertheless be immediately destroyed or returned to the

      Producing Party along with all copies (whether electronic or hard copy) thereof. All

      counsel shall undertake reasonable efforts to resolve the issue of whether the documents

      are privileged without court intervention. To the extent counsel cannot resolve the issue,

      the Receiving Party may bring a motion to compel production of the Privileged Documents,

      but may not assert as a ground for compelling production the fact or circumstance that the

      Privileged Documents had already been produced. In conjunction with such a motion, the

      Receiving Party may request the Court review in-camera the clawed back documents at

      issue, and, if the Court so orders, the Producing Party shall provide the Privileged

      Documents under seal to the Court for in-camera review. In the event of a motion to

      compel production of the Privileged Documents, the burden is on the Producing Party to

      provide, in its opposition to the motion to compel, information regarding the content and

      context of the Privileged Documents sufficient to establish the applicability of any asserted

      privilege or immunity from discovery.




                                                13
      Case
       Case1:20-cv-02767-VEC
            1:20-cv-02767-VEC Document
                               Document72-1
                                        73 Filed
                                            Filed02/12/21
                                                  02/12/21 Page
                                                            Page14
                                                                 15ofof22
                                                                        23




23.   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

      Information it has received from a Producing Party to any person or in any circumstance

      not authorized under this Order, the Receiving Party must promptly, after discovery of the

      disclosure, (a) notify the relevant Producing Party of the unauthorized disclosure(s) in

      writing, (b) make reasonable efforts to retrieve all copies of the Discovery Material

      containing Protected Information from the person or persons to whom unauthorized

      disclosures were made (the “Unauthorized Recipient(s)”), (c) inform the Unauthorized

      Recipient(s) of all the terms of this Stipulation, and (d) request the Unauthorized

      Recipient(s) to execute the undertaking attached hereto as Exhibit A.

24.   The Parties will exchange privilege logs in a timely fashion to ensure that there is

      reasonable time for the resolution of any privilege disputes, and the production of any

      documents in connection with such resolution, prior to the close of fact discovery. Parties

      also need not log withheld, privileged communications or documents created on or after

      December 4, 2017. The Parties shall meet and confer in good faith regarding the format of

      the privilege logs.

25.   The Parties agree that they may not have an adequate remedy at law in the event that a

      court of competent jurisdiction determines that there is an actual or threatened breach of

      this Stipulation by either Party and agree that, under such circumstances, the Parties may

      be entitled to specific performance and/or injunctive relief to enforce the terms hereof, in

      addition to any remedy to which they may be entitled at law or in equity.

26.   The provisions of this Stipulation shall be binding upon the Parties. All modifications of,

      waivers of and amendments to this Stipulation must be in writing and signed by, or on

      behalf of, the Parties.



                                              14
      Case
       Case1:20-cv-02767-VEC
            1:20-cv-02767-VEC Document
                               Document72-1
                                        73 Filed
                                            Filed02/12/21
                                                  02/12/21 Page
                                                            Page15
                                                                 16ofof22
                                                                        23




27.   This Stipulation is entered into without prejudice to the right of either Party to seek relief

      from, or modification of, this Stipulation or any provisions thereof by properly noticed

      motion to the Court or to challenge any designation of confidentiality as inappropriate

      under the Federal Rules of Civil Procedure or other applicable law.

28.   This Stipulation may be changed by further order of this Court, and without prejudice to

      the rights of a Party to move for relief from any of its provisions, or to seek or agree to

      different or additional protection for any particular material or information.

29.   This Stipulation has no effect upon, and shall not apply to, the Parties’ use of their own

      Discovery Material for any purpose. Nothing herein shall impose any restrictions on the

      use or disclosure by a Party of documents, materials, or information designated as Protected

      Information that has been generated or obtained lawfully by such Party independently of

      the proceedings in this Litigation.

30.   In the event that additional Parties join or are joined in this Litigation, they shall not have

      access to Protected Information until the newly joined Party, by its counsel, has executed

      and filed with the Court its agreement to be fully bound by this Stipulation.

31.   The Parties agree to be bound by the terms of this Stipulation pending the entry by the

      Court of this Stipulation, and any violation of its terms shall be subject to the same penalties

      and sanctions, as if this Stipulation had been entered by the Court.

32.   If any Receiving Party is subpoenaed in any other action or proceeding, is served with a

      document demand or is otherwise compelled by law to produce documents (collectively, a

      “Demand”), and such Demand seeks Discovery Material that was produced or designated

      as Protected Information, or that reflects or contains Protected Information, by someone

      other than the Receiving Party, the Receiving Party shall give prompt written notice by



                                                15
      Case
       Case1:20-cv-02767-VEC
            1:20-cv-02767-VEC Document
                               Document72-1
                                        73 Filed
                                            Filed02/12/21
                                                  02/12/21 Page
                                                            Page16
                                                                 17ofof22
                                                                        23




      hand or electronic or facsimile transmission, within ten (10) business days of receipt of

      such Demand, to the Party or its counsel who produced or designated the material as

      Protected Information. The Receiving Party shall not produce any of the Producing Party’s

      Protected Information, unless court-ordered or otherwise required by law, for a period of

      at least ten (10) days after providing the required notice to the Producing Party. If, within

      ten (10) days of receiving such notice, the Producing Party gives notice to the Receiving

      Party that the Producing Party opposes production of its Protected Information, the

      Receiving Party shall object, citing this Stipulation, and not thereafter produce such

      Protected Information, except as required by law. The Producing Party shall be solely

      responsible for pursuing any objection to the requested production. Nothing herein shall

      be construed as requiring the Receiving Party or anyone else covered by this Stipulation to

      challenge or appeal any order requiring production of Protected Information covered by

      this Stipulation, or to subject itself to any penalties for non-compliance with any legal

      process or order, or to seek any relief from this Court. In the event that Protected

      Information is produced to a non-party to this Stipulation in response to a Demand, such

      Discovery Material shall continue to be treated in accordance with the designation as

      Confidential or Highly Confidential Information by the Parties to this Stipulation.

33.   For the avoidance of doubt, nothing herein shall preclude counsel from giving advice to

      his or her client in this Litigation that includes an evaluation of Protected Information.

34.   Any Party, in conducting discovery from non-parties in connection with the Litigation,

      must provide any non-party from which it seeks discovery with a copy of this Order so as

      to inform each such non-party of his, her or its rights herein. If a non-party provides

      discovery to any Party in connection with the Litigation, the provisions of this Order shall



                                               16
      Case
       Case1:20-cv-02767-VEC
            1:20-cv-02767-VEC Document
                               Document72-1
                                        73 Filed
                                            Filed02/12/21
                                                  02/12/21 Page
                                                            Page17
                                                                 18ofof22
                                                                        23




      apply to such discovery as if such discovery were being provided by a Party. Under such

      circumstances, the non-party shall have the same rights and obligations under the Order as held

      by the Parties. For the avoidance of doubt, non-parties may designate Discovery Material as

      Confidential or Highly Confidential Information pursuant to Paragraphs 3(a) and 3(b) as set

      forth herein.

35.   This Stipulation shall continue to be binding after the conclusion of this Litigation except

      (a) that there shall be no restriction on documents that are used as exhibits in Court (unless

      such exhibits were filed under seal and never unsealed); and (b) that a Party may seek the

      written permission of the Producing Party or further order of the Court with respect to

      dissolution or modification of the Stipulation.

36.   Nothing herein shall be deemed to waive any privilege recognized by law, or shall be

      deemed an admission as to the admissibility in evidence of any facts or documents revealed

      in the course of disclosure.

37.   Within one hundred eighty (180) days after the final termination of this Litigation by

      settlement (including, to the extent applicable, final court approval of such settlement) or

      exhaustion of all appeals, all Protected Information produced or designated and all

      reproductions thereof, shall be returned to the Producing Party or shall be destroyed, at the

      option of the Producing Party, which option shall be communicated in writing to the

      Receiving Party promptly. In the event that any Producing Party opts for destruction of its

      Protected Information, the Receiving Party shall certify, in writing, within one hundred

      eighty (180) days of the final termination of this Litigation that it has undertaken its best

      efforts to destroy such physical objects and documents, and that such physical objects and

      documents have been destroyed to the best of its knowledge. These best efforts need not



                                                17
      Case
       Case1:20-cv-02767-VEC
            1:20-cv-02767-VEC Document
                               Document72-1
                                        73 Filed
                                            Filed02/12/21
                                                  02/12/21 Page
                                                            Page18
                                                                 19ofof22
                                                                        23




      include destroying Protected Information residing on back-up tapes or other disaster

      recovery systems. Notwithstanding anything to the contrary, counsel of record for the

      Parties may retain copies of documents constituting work product, reports, pleadings,

      motion papers, discovery responses, deposition and trial transcripts, and deposition and

      trial exhibits. This Stipulation shall not be interpreted in a manner that would violate any

      applicable canons of ethics or codes of professional responsibility.          Nothing in this

      Stipulation shall prohibit or interfere with the ability of counsel for any Party, or of experts

      specially retained for this case, to represent any individual, corporation, or other entity

      adverse to any Party or its affiliate(s) in connection with any other matters. For the

      avoidance of doubt, experts, third-party vendors, and consultants who have received

      Protected Information shall also be required to return or destroy such Protected Information

      pursuant to the terms of this paragraph.

38.   During the pendency of this Litigation, the Court shall retain jurisdiction over this Order,

      and persons who receive Discovery Material that has been designated “Confidential” or

      “Highly Confidential” shall be subject to this Order, including any proceedings relating to

      their performance under, or compliance with, this Order.

39.   To maximize the security of information in transit, any media on which Protected

      Information is produced shall be encrypted by the Producing Party. In such cases, the

      Producing Party shall transmit the encryption key or password to the Receiving Party,

      under separate cover, contemporaneously with sending the encrypted media. If a party

      provides another party’s Protected Information to a third party, as identified and permitted

      under this Protective Order, that party shall comply with the requirements of this paragraph

      as if it were the Producing Party.



                                                 18
      Case
       Case1:20-cv-02767-VEC
            1:20-cv-02767-VEC Document
                               Document72-1
                                        73 Filed
                                            Filed02/12/21
                                                  02/12/21 Page
                                                            Page19
                                                                 20ofof22
                                                                        23




Dated: February 12, 2021
New York, New York

                                    WOLLMUTH MAHER & DEUTSCH LLP

                                     /s/ Joshua M. Slocum
                                    Lyndon M. Tretter
                                    Brad J. Axelrod
                                    Joshua M. Slocum
                                    Jennifer A. Carnovale
                                    500 Fifth Avenue, 12th Floor
                                    New York, New York 10110
                                    (212) 382-3300

                                    Attorneys for Plaintiff QED, LLC

                                                  -and-


                                    BUCHANAN INGERSOLL & ROONEY PC


                                     /s/ Daniel L. Gold
                                    Daniel L. Gold
                                    Jacqueline M. Weyand
                                    640 5th Avenue, 9th Floor
                                    New York, New York 10104
                                    (212) 440-4400

                                    Attorneys for Defendants Faber Daeufer & Itrato,
                                    P.C., Kenneth Itrato, and David Nicolaisen




                                      19
      Case
       Case1:20-cv-02767-VEC
            1:20-cv-02767-VEC Document
                               Document72-1
                                        73 Filed
                                            Filed02/12/21
                                                  02/12/21 Page
                                                            Page20
                                                                 21ofof22
                                                                        23




                                           EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 QED, LLC, and Ronald J. Friedman, solely in his
 capacity as Chapter 11 Trustee of Debtor Level
 Solar, Inc.,

                       Plaintiffs,                        Civil Action No. 20-cv-2767 (VEC)
               v.

 FABER DAEUFER & ITRATO, P.C.,
 KENNETH ITRATO, and DAVID
 NICOLAISEN,

                       Defendants.


        UNDERTAKING FOR THE USE OF CONFIDENTIAL INFORMATION


I, _________________, state that:

1.     My business address is _____________________________________________________

2.     My present employer is ____________________________________________________

3.     My present occupation or job description is ____________________________________

4.     I have received a copy of the Joint Stipulation and Confidentiality Order and Protective

       Order (the “Stipulation”) entered in the above-entitled action (the “Litigation”) on

       ____________________

5.     I have carefully read and understand the provisions of the Stipulation.

6.     I will comply with all of the provisions of the Stipulation.

7.     I will hold in confidence, will not disclose to anyone not qualified under the Stipulation,

       and will use only for purposes of this Litigation, any Confidential or Highly Confidential

       Information that is disclosed to me.


                                                20
      Case
       Case1:20-cv-02767-VEC
            1:20-cv-02767-VEC Document
                               Document72-1
                                        73 Filed
                                            Filed02/12/21
                                                  02/12/21 Page
                                                            Page21
                                                                 22ofof22
                                                                        23




8.    At the conclusion of my work on this matter, I will return or destroy, to the extent permitted

      by law, all Confidential or Highly Confidential Information that comes into my possession,

      and documents or things that I have prepared relating thereto, to counsel for the Party by

      whom I am employed or retained, or to counsel from whom I received the Confidential or

      Highly Confidential Information.

9.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

      Stipulation in this Litigation.



Dated: _____________                         By: ______________________________________




                                               21
    Case
     Case1:20-cv-02767-VEC
          1:20-cv-02767-VEC Document
                             Document72-1
                                      73 Filed
                                          Filed02/12/21
                                                02/12/21 Page
                                                          Page22
                                                               23ofof22
                                                                      23




SO ORDERED:

Date: 2/12/2021
      New York, New York                 Hon. VALERIE CAPRONI
                                         United States District Judge




                                    22
